Citation Nr: 9930186	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for coronary artery heart 
disease, to include as secondary to POW experience.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to September 
1945.  He was a prisoner of war (POW) of the German 
Government from February 1943 to May 1945.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied service connection 
for coronary artery heart disease, to include as secondary to 
POW experience.  The Board in January 1999 remanded the case 
for further development, and following the accomplishment of 
the requested development, the case was returned to the Board 
for appellate review.

The Board notes that in a August 1999 statement, the 
veteran's representative raised for the first time the 
question of whether the veteran's heart condition was due to 
his service-connected post-traumatic stress disorder.  This 
question has not been considered by the RO and the Board 
finds that it is not inextricably intertwined with the issue 
on appeal.  The matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
coronary artery heart disease to his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery heart disease, to include as secondary to POW 
experience, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for coronary artery heart disease.  Specifically 
he contends that his heart disease is the direct result of 
hardships endured as a POW.  

The preliminary question before the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  A veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, including cardiovascular renal disease, 
which manifest to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Where a veteran 
is a former POW detained or interned for not less than 30 
days and beriberi (including beriberi heart disease) becomes 
manifest to a degree of 10 percent any time after said 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  For the purpose of 
this section, the term "beriberi heart disease" includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  38 C.F.R. §§ 3.307(5), 
3.309(c) (1998).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e) (1998).

In the present case service medical records for the veteran 
could not be located.  However, the veteran indicated in his 
POW medical history questionnaire dated November 1987 that he 
had no recollection of experiencing swelling with respect to 
his legs and/or feet, and joints during captivity.  In 
addition, the VA POW examination dated December 1987 showed a 
normal cardiovascular system.  VA and private outpatient 
records and hospital reports confirm a history of 
hypertension and that the veteran suffered a heart attack in 
July 1997.  The veteran underwent cardiac catheterization and 
was then transferred to the Jewish Hospital for a 3 vessel 
coronary artery bypass graft.  In March 1998, a VA 
examination diagnosed the veteran with coronary disease and 
hypertension.  

The above evidence clearly establishes that the veteran 
currently has coronary artery heart disease.  It also 
establishes that the veteran did not incur his coronary 
artery disease during active service or within one year of 
discharge.  The evidence indicates that the veteran did not 
manifest coronary artery heart disease until many years after 
his discharge from active duty, and the veteran has not 
presented competent medical evidence linking the coronary 
artery disease to his period of active military service.

Although ischemic heart disease is one of the diseases that 
has been associated with prisoner of war experiences, the 
presumption for this disorder is only applicable if there is 
evidence of record of edema, one of the primary symptoms of 
beriberi.  Although the veteran's service medical records are 
unavailable, he indicated on his POW questionnaire that he 
did not suffer from edema during his captivity.  There is no 
competent medical evidence that the veteran's coronary artery 
disease is ischemic heart disease.  Further, there is no 
competent medical evidence that the veteran's current heart 
disease is etiologically related to experiences as a POW.  
The Board cannot rely solely on the veteran's own testimony 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
consideration of the foregoing, the Board finds that the 
veteran has failed to meet his burden of submitting evidence 
of a well-grounded claim of entitlement to service connection 
for coronary artery heart disease.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for coronary artery disease, to include as 
secondary to POW experience, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

